1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   FRESHKO PRODUCE SERVICES, INC.,               )   Case No.: 1:19-cv-00017-DAD-BAM
                                                   )
12                 Plaintiff,                      )   ORDER CONSTRUING DEFENDANTS JAMIE
                                                   )   GIBSON AND KATHY GIBSON’S ANSWERS
13          v.                                     )   AS MOTIONS TO SET ASIDE DEFAULT AND
14                                                 )   SETTING BRIEFING SCHEDULE
     ILA PRODUCTS, INC., et al.,
                                                   )
15                                                 )   (Doc. Nos. 13, 14, 16)
                   Defendants.                     )
16                                                 )
                                                   )
17                                                 )
18
19          On January 4, 2019, Plaintiff Freshko Produce Services, Inc. (“Plaintiff”) filed a complaint
20   seeking damages, declaratory relief, attorneys’ fees and costs against Defendants ILA Products, Inc.,
21   HFN CA, Inc., Jamie Gibson, and Kathy Gibson pursuant to the Perishable Agricultural Commodities
22   Act, 7 U.S.C. § 499a et seq., and related claims. (Doc. No. 1.) Defendants were each personally served
23   with copies of the Summons and Complaint on January 29, 2019. (Doc. Nos. 5, 6, 7, 8.) Defendants
24   did not timely answer the complaint, and the Clerk of the Court entered defaults against them on
25   February 21, 2019. (Doc. No. 13.) On February 28, 2019, Defendant Jamie Gibson filed an answer to
26   the complaint. (Doc. No. 14.) On March 1, 2019, Defendant Kathy Gibson filed an answer to the
27   complaint. (Doc. No. 16.)
28

                                                       1
1           The Court construes the answers as motions by Defendants Jamie Gibson and Kathy Gibson,

2    each appearing pro se, to set aside the Clerk’s entry of default against them. No explanation was

3    provided by defendants for their tardy response. Accordingly, Defendants Jamie Gibson and Kathy

4    Gibson will be allowed an opportunity to file supplemental briefing addressing whether good cause

5    exists to set aside the Clerk’s entry of default, and Plaintiff will likewise be allowed an opportunity to

6    respond. See Fed. R. Civ. P. 55(c); E.D. Cal. L.R. 230; Franchise Holding II, LLC v. Huntington Rests.

7    Group, Inc., 375 F.3d 922, 926 (9th Cir. 2004).

8           Defendants Jamie Gibson and Kathy Gibson are ADVISED that although each has the right to

9    appear on his or her own behalf in this action, they have no authority to appear as an attorney on behalf

10   of each other or any of the remaining Defendants. See Johns v. County of San Diego, 114 F.3d 874, 876

11   (9th Cir. 1997) (non-attorney proceeding pro se may bring his own claims to court, but has no authority

12   to appear as an attorney for others).

13          Accordingly, IT IS HEREBY ORDERED as follows:

14          1.      Defendant Jamie Gibson’s answer filed on February 28, 2019 (Doc. No. 14), is construed

15   as a motion to set aside the Clerk’s entry of default as to Defendant Jamie Gibson only;

16          2.      Defendant Kathy Gibson’s answer filed on March 1, 2019 (Doc. No. 16), is construed as

17   a motion to set aside the Clerk’s entry of default as to Defendant Kathy Gibson only;

18          3.      Defendants Jamie Gibson and Kathy Gibson shall each file and serve a supplemental

19   brief on or before March 29, 2019, addressing whether good cause exists to set aside the Clerk’s entry

20   of default against them;

21          4.      Plaintiff’s responses to the motions to set aside the Clerk’s entry of default shall be filed

22                  and served on or before April 12, 2019; and

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                         2
1           5.     Plaintiff is ordered to serve a copy of this Order and its responses to the motions to set

2    aside the Clerk’s entry of default on Defendants ILA Products, Inc. and HFN CA, Inc. at 550 W. Cienega

3    Ave. #C, San Dimas, CA 91773, on Defendant Jamie Gibson at P.O. Box 3094, San Dimas, CA 91773,

4    and on Defendant Kathy Gibson at P.O. Box 301, Pomona, CA 91769-0301.

5
6    IT IS SO ORDERED.

7
        Dated:    March 4, 2019                              /s/ Barbara   A. McAuliffe            _
8                                                     UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3
